Motions for leave to file petition for rehearing out of time; for leave to file cross petition for writs of certiorari; for leave to appoint and refer causes to special master; for rule on Federal Radio Commission to show cause why it took appeals; to vacate mandates prematurely issued; for temporary injunction restraining Johnson-Kennedy Corporation (Station WJKS) from using 560 KC; and for rule on Clerk of this Court *614to show cause why he refuses to enter appearance of August Swarz in these cases, submitted by Mr. August Swarz, and motions denied. See 289 U.S. 266.